DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the applicant filed by the applicant of July 16, 2020. Claims 1 and 5-6 are pending and have been examined. Claims 2-4 have been canceled. Claims 1 have been amended. Claims 5 and 6 are new. This action is made final in response to the Applicant Arguments/Remarks received on August 17, 2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 17, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The amendments to the specification are accepted.
Claim Interpretation
The 112(f) interpretation is no longer invoked.
Claim Rejections - 35 USC § 112
The 112(a) and 112(b) rejections are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajakarunanayake et al. (US Pub. No. 2017/0279947) (“Raja”) further in view of Wang (US Pub. No. 2020/0278208) further in view of Oh et al. (‘Extended Kalman Filter..”) (“Oh”).
Regarding claim 1, Raja teaches an information collaboration system, comprising: an on-board device mountable on a movable object (see at least Raja Para 7: "electronic apparatus for providing a hybrid telematics system in a vehicle."); and a mobile terminal configured to communicate with the on-board device (see at least Raja Para 29: "In some embodiments, a mobile device can be docked into the vehicle computation hub 110 through an in-vehicle bus at a docking port."), wherein the on-board device includes: a first positioning information obtaining unit including a first positioning sensor configured to obtain first positioning information (see at least Raja Para 58: "As illustrated, the vehicle computation hub 110 receives sensor data (e.g., GPS data) from mobile devices 131-135 as well as from built-in sensor 121."), a sensor device configured to detect at least one sensor detection value selected from the group consisting of a speed, an angular velocity, and an acceleration of the movable object (see at least Raja Para 38: "The built-in sensor 124 may be a set of inertial navigation sensors that may include magnetometer, gyroscope, and accelerometer."), and an on-board processor configured to control the transmission of, to the mobile terminal, sensor including the at least one sensor detection value (see at least Raja Para 54: "The one or more sensor interfaces 410 may include a set of analog, digital, or mixed signal circuits for sending signals to and receiving signals from the one or more various built-in sensors of the vehicle...The wireless link 430 may include a set of analog, digital, or mixed signal circuits for conducting wireless communications with mobile devices that are not physically docked with the in-vehicle bus but are instead wireless linked with the vehicle computation hub 110 (e.g., mobile devices 134-135).") and a detection time at which the at least one sensor detection value is detected (see at least Raja Para 59: "Kalman filter… is an algorithm that uses an array or series of measurements observed over different spatial positions and/ or different times to produce estimates of unknown variables"), wherein the mobile terminal includes: a second positioning information obtaining unit including a second positioning sensor configured to obtain a second positioning information (see at least Raja Para 58: "As illustrated, the vehicle computation hub 110 receives sensor data (e.g., GPS data) from mobile devices 131-135 as well as from built-in sensor 121."), an information synchronizer configured to synchronize the second positioning information  with the sensor information when the determination unit determines that the first positioning information has lower position accuracy than the second positioning information and a movable-object position estimation unit configured to estimate a position of the movable object based on the first positioning information and the sensor information when the determination unit determines that the first positioning information does not have  lower position accuracy than the second positioning information (see at least Raja Para 85: "The process then receives (at step 1050) a first set of sensor data from a built-in sensor of the vehicle and receives (at step 1060) a second set of sensor data from the mobile device.") a movable-object position estimation unit configured to estimate a position of the movable object based on the first positioning information and the sensor information when the determination unit determines that the first positioning information does not have  lower position accuracy than the second positioning information (see at least Raja Para 59: "The Kalman filter may take the form of Xfused= X1 +K*(X2-X1 ), where K is Kalman gain, Xfused is the resulting fused measurement, and X1 and X2 are two measurements from two different sensors.") and to estimate a position of the movable object based on the second positioning information and the sensor information synchronized with each other by the information synchronizer when the determination unit determines that the first positioning information has lower position accuracy than the second positioning information (see at least Raja Para 59: "The Kalman filter may take the form of Xfused= X1 +K*(X2-X1 ), where K is Kalman gain, Xfused is the resulting fused measurement, and X1 and X2 are two measurements from two different sensors."). 
Raja does not explicitly teach including a first time and second time. However Wang teaches in a similar field of navigation the first positioning information including a first positional information and a first time at which the current positional information is obtained, the first positional information representing a first current position of the movable object (see at least Wang para 362: "FIG. 14 shows the movable apparatus 10 at the start point S (point of departure) at the time point TO,") and the second positioning information including second positional information and a second time at which the second positional information is obtained, the second positional information representing a second current position of the movable object (see at least Wang para 365: "the standard self-position can be specified only by calculating the position of the apparatus origin 73(t1) at the current position C at the time point T1 in FIG. 14."). It would have been obvious to someone skilled in the art before the effective filing date to modify Raja with Wang to include the time the position information was received based on the motivation to determine the self-position of the vehicle. Raja does not explicitly teach determining the accuracy of multiple positions and comparing them. However Wang teaches in a similar field of navigation a terminal processor configured to control the receiving of the sensor information and the first positioning information from the on-board device (see at least Wang para 43: "the self-position integration unit is configured to determine, on the basis of environment information items, a processing pattern for calculating the one final self-position from the plurality of calculated standard self-positions."), and the terminal processor being programmed to further function as: a determination unit configured to determine whether the first positioning information has lower position accuracy than the second positioning information (see at least Wang para 44: "The self-position integration unit may be configured to take the environment information into account by weighting or discarding one or more of the calculated standard self-positions in the calculation of the one final self-position."). It would have been obvious to someone skilled in the art before the effective filing date to modify Raja with Wang to include determining accuracy based on the motivation to use accurate data and disregard or put less weight in data that would cause larger inaccuracies. Wang does not explicitly teach and a storage configured to store map information, wherein the map information includes information representing a street with tall buildings but Wang does teach analyzing and building maps about the environment the vehicle travels through (see at least Wang para 650: "The map analysis unit 151 executes a process of analyzing the various maps stored in the storage unit 111 while using the data items or the signals from the units of the vehicle control system 100, such as the self-position estimation unit 132 and the vehicle-exterior-information detection unit 141 when necessary, thereby building a map containing information items necessary for self-driving processes.") and that high-rise buildings degrade GPS positioning (see at least Wang para 218: "where data items from GPS satellites are difficult to reach, such as an environment where a large number of high-rise buildings are built, a positional accuracy to be calculated by a system that utilizes the GPS degrades."). It would have been obvious to someone skilled in the art before the effective filing date to record the location of high-rise buildings based on the motivation to allow a vehicle to maintain self-driving mode and predict when GPS accuracy will degrade. Wang further teaches wherein the determination unit is configured to determine that the first positioning information has lower position accuracy than the second positioning information, when a first current position of the movable object represented by the first positional information is located on the street with tall buildings represented by the map information (see at least Wang para 693: "the self-position integration unit selects, on the basis of environment information items, one standard self-position from among the plurality of standard self-positions corresponding to the plurality of self-position calculators, and determines the one selected standard self-position as the one final self-position.").
While Raja does not explicitly disclose synchronizing information when a time difference between the second time included in the second position information and the detection time included in the sensor information is equal to or less than a predetermined value, but Raja does teach using a Kalman filter to fuse data from multiple sensors. Oh teaches in a similar field of fusing data from multiple sensors, conditioning the information only when the sensor frequencies align (see at least section 3.2, equation set 1). It would have been obvious to someone skilled in the art before the effective filling date to modify Raja with Oh to include multi-frequency filtering based on the motivation to align the in-vehicle sensors with the faster, newer computing resources in mobile devices (para 72).

    PNG
    media_image1.png
    133
    502
    media_image1.png
    Greyscale

Equation set 1
While Oh teaches multi-frequency Kalman filter, Oh does not explicitly disclose when the time is less than or equal to a predetermined value. However, it would have been obvious to someone skilled in the art to include an acceptable variance based on the motivation to be able to use a wider variety of sensors that operate on frequencies that are not "M times more quickly measured...when M is an integer"."
Regarding claim 5, Raja teaches dan on-board device mountable on a movable object (see at least Raja Para 7: "electronic apparatus for providing a hybrid telematics system in a vehicle."); and the mobile terminal configured to communicate with the on-board device (see at least Raja Para 29: "In some embodiments, a mobile device can be docked into the vehicle computation hub 110 through an in-vehicle bus at a docking port."), the on-board device including a first positioning information obtaining unit including a first positioning sensor configured to obtain the first positioning information (see at least Raja Para 58: "As illustrated, the vehicle computation hub 110 receives sensor data (e.g., GPS data) from mobile devices 131-135 as well as from built-in sensor 121."), a sensor device configured to detect at least one sensor detection value selected from the group consisting of a speed, an angular velocity, and an acceleration of the movable object (see at least Raja Para 38: "The built-in sensor 124 may be a set of inertial navigation sensors that may include magnetometer, gyroscope, and accelerometer."), and an on-board processor configured to control transmission of, to the mobile terminal, sensor information and the first positioning information (see at least Raja Para 54: "The one or more sensor interfaces 410 may include a set of analog, digital, or mixed signal circuits for sending signals to and receiving signals from the one or more various built-in sensors of the vehicle...The wireless link 430 may include a set of analog, digital, or mixed signal circuits for conducting wireless communications with mobile devices that are not physically docked with the in-vehicle bus but are instead wireless linked with the vehicle computation hub 110 (e.g., mobile devices 134-135)."), the sensor information including the at least one sensor detection value and a detection time at which the at least one sensor detection value is detected (see at least Raja Para 59: "Kalman filter… is an algorithm that uses an array or series of measurements observed over different spatial positions and/ or different times to produce estimates of unknown variables"), the mobile terminal including a second positioning information obtaining unit including a second positioning sensor configured to obtain the second positioning information (see at least Raja Para 58: "As illustrated, the vehicle computation hub 110 receives sensor data (e.g., GPS data) from mobile devices 131-135 as well as from built-in sensor 121."), the terminal processor being programmed to further function as: an information synchronizer configured to synchronize the second positioning information with the sensor information when it is determined that the first positioning information has lower position accuracy than the second positioning information (see at least Raja Para 85: "The process then receives (at step 1050) a first set of sensor data from a built-in sensor of the vehicle and receives (at step 1060) a second set of sensor data from the mobile device.") and a movable-object position estimation unit configured to estimate a position of the movable object based on the first positioning information and the sensor information when it is determined that the first positioning information does not have lower position accuracy than the second positioning information (see at least Raja Para 59: "The Kalman filter may take the form of Xfused= X1 +K*(X2-X1 ), where K is Kalman gain, Xfused is the resulting fused measurement, and X1 and X2 are two measurements from two different sensors.") and to estimate a position of the movable object based on the second positioning information and the sensor information synchronized with each other by the information synchronizer when it is determined that the first positioning information has lower position accuracy than the second positioning information (see at least Raja Para 59: "The Kalman filter may take the form of Xfused= X1 +K*(X2-X1 ), where K is Kalman gain, Xfused is the resulting fused measurement, and X1 and X2 are two measurements from two different sensors.").
Raja does not explicitly teach determining the accuracy of multiple positions and comparing them. However Wang teaches in a similar field of navigation A process for determining whether a first positioning information has lower position accuracy than a second positioning information in a mobile terminal included in an information collaboration system, the information collaboration system comprising (see at least Wang para 44: "The self-position integration unit may be configured to take the environment information into account by weighting or discarding one or more of the calculated standard self-positions in the calculation of the one final self-position.") and a terminal processor configured to control receiving the sensor information and the first positioning information from the on-board device (see at least Wang para 43: "the self-position integration unit is configured to determine, on the basis of environment information items, a processing pattern for calculating the one final self-position from the plurality of calculated standard self-positions"). It would have been obvious to someone skilled in the art before the effective filing date to modify Raja with Wang to include determining accuracy based on the motivation to use accurate data and disregard or put less weight in data that would cause larger inaccuracies. Raja further does not explicitly teach including a first time or second time. However Wang teaches in a similar field of navigation  the first positioning information including first positional information and a first time at which the current positional information is obtained, the first positional information representing a first current position of the movable object (see at least Wang para 362: "FIG. 14 shows the movable apparatus 10 at the start point S (point of departure) at the time point TO,") and the second positioning information including second positional information and a second time at which the second positional information is obtained, the second positional information representing a second current position of the movable object (see at least Wang para 365: "the standard self-position can be specified only by calculating the position of the apparatus origin 73(t1) at the current position C at the time point T1 in FIG. 14."). It would have been obvious to someone skilled in the art before the effective filing date to modify Raja with Wang to include the time the position information was received based on the motivation to determine the self-position of the vehicle. Wang does not explicitly teach a storage configured to store map information, wherein the map information includes information representing a street with tall buildings,, but Wang does teach analyzing and building maps about the environment the vehicle travels through (see at least Wang para 650: "The map analysis unit 151 executes a process of analyzing the various maps stored in the storage unit 111 while using the data items or the signals from the units of the vehicle control system 100, such as the self-position estimation unit 132 and the vehicle-exterior-information detection unit 141 when necessary, thereby building a map containing information items necessary for self-driving processes.") and that high-rise buildings degrade GPS positioning (see at least Wang para 218: "where data items from GPS satellites are difficult to reach, such as an environment where a large number of high-rise buildings are built, a positional accuracy to be calculated by a system that utilizes the GPS degrades."). It would have been obvious to someone skilled in the art before the effective filing date to record the location of high-rise buildings based on the motivation to allow a vehicle to maintain self-driving mode and predict when GPS accuracy will degrade. Wang further teaches wherein the process comprising determining, by the terminal processor, that the first positioning information has lower position accuracy than the second positioning information, when a first current position of the movable object represented by the first positional information is located on the street with tall buildings represented by the map information (see at least Wang para 693: "the self-position integration unit selects, on the basis of environment information items, one standard self-position from among the plurality of standard self-positions corresponding to the plurality of self-position calculators, and determines the one selected standard self-position as the one final self-position.").
While Raja does not explicitly disclose synchronizing information when a time difference between the second time included in the second positioning information and the detection time included in the sensor information is equal to or less than a predetermined value, but Raja does teach using a Kalman filter to fuse data from multiple sensors. Oh teaches in a similar field of fusing data from multiple sensors, conditioning the information only when the sensor frequencies align (see at least section 3.2, equation set 1). It would have been obvious to someone skilled in the art before the effective filling date to modify Raja with Oh to include multi-frequency filtering based on the motivation to align the in-vehicle sensors with the faster, newer computing resources in mobile devices (para 72).

    PNG
    media_image1.png
    133
    502
    media_image1.png
    Greyscale

Equation set 1
While Oh teaches multi-frequency Kalman filter, Oh does not explicitly disclose when the time is less than or equal to a predetermined value. However, it would have been obvious to someone skilled in the art to include an acceptable variance based on the motivation to be able to use a wider variety of sensors that operate on frequencies that are not "M times more quickly measured...when M is an integer"."
Regarding claim 6, Raja teaches d the information collaboration system comprising: an on-board device mountable on a movable object (see at least Raja Para 7: "electronic apparatus for providing a hybrid telematics system in a vehicle."); and the mobile terminal configured to communicate with the on-board device (see at least Raja Para 29: "In some embodiments, a mobile device can be docked into the vehicle computation hub 110 through an in-vehicle bus at a docking port."), the on-board device including a first positioning information obtaining unit including a first positioning sensor configured to obtain the first positioning information (see at least Raja Para 58: "As illustrated, the vehicle computation hub 110 receives sensor data (e.g., GPS data) from mobile devices 131-135 as well as from built-in sensor 121."), a sensor device configured to detect at least one sensor detection value selected from the group consisting of a speed, an angular velocity, and an acceleration of the movable object (see at least Raja Para 38: "The built-in sensor 124 may be a set of inertial navigation sensors that may include magnetometer, gyroscope, and accelerometer."), and an on-board processor configured to control transmission of, to the mobile terminal, sensor information and the first positioning information (see at least Raja Para 54: "The one or more sensor interfaces 410 may include a set of analog, digital, or mixed signal circuits for sending signals to and receiving signals from the one or more various built-in sensors of the vehicle...The wireless link 430 may include a set of analog, digital, or mixed signal circuits for conducting wireless communications with mobile devices that are not physically docked with the in-vehicle bus but are instead wireless linked with the vehicle computation hub 110 (e.g., mobile devices 134-135)."), the sensor information including the at least one sensor detection value and a detection time at which the at least one sensor detection value is detected (see at least Raja Para 59: "Kalman filter… is an algorithm that uses an array or series of measurements observed over different spatial positions and/ or different times to produce estimates of unknown variables"), the mobile terminal including a second positioning information obtaining unit including a second positioning sensor configured to obtain the second positioning information (see at least Raja Para 58: "As illustrated, the vehicle computation hub 110 receives sensor data (e.g., GPS data) from mobile devices 131-135 as well as from built-in sensor 121."), the terminal processor being programmed to further function as: an information synchronizer configured to synchronize the second positioning information with the sensor information when it is determined that the first positioning information has lower position accuracy than the second positioning information (see at least Raja Para 85: "The process then receives (at step 1050) a first set of sensor data from a built-in sensor of the vehicle and receives (at step 1060) a second set of sensor data from the mobile device.")  and a movable-object position estimation unit configured to estimate a position of the movable object based on the first positioning information and the sensor information when it is determined that the first positioning information does not have lower position accuracy than the second positioning information (see at least Raja Para 59: "The Kalman filter may take the form of Xfused= X1 +K*(X2-X1 ), where K is Kalman gain, Xfused is the resulting fused measurement, and X1 and X2 are two measurements from two different sensors.") and to estimate a position of the movable object based on the second positioning information (see at least Raja Para 59: "The Kalman filter may take the form of Xfused= X1 +K*(X2-X1 ), where K is Kalman gain, Xfused is the resulting fused measurement, and X1 and X2 are two measurements from two different sensors.") and the sensor information synchronized with each other by the information synchronizer when it is determined that the first positioning information has lower position accuracy than the second positioning information (see at least Raja Para 85: "The process then receives (at step 1050) a first set of sensor data from a built-in sensor of the vehicle and receives (at step 1060) a second set of sensor data from the mobile device."). 
Raja does not explicitly teach determining the accuracy of multiple positions and comparing them. However Wang teaches in a similar field of navigation A non-transitory computer-readable storage medium storing a program for causing a computer to execute a process for determining whether a first positioning information has lower position accuracy than a second positioning information in a mobile terminal included in an information collaboration system (see at least Wang para 44: "The self-position integration unit may be configured to take the environment information into account by weighting or discarding one or more of the calculated standard self-positions in the calculation of the one final self-position.") and a terminal processor configured to control receiving the sensor information and the first positioning information from the on-board device (see at least Wang para 43: "the self-position integration unit is configured to determine, on the basis of environment information items, a processing pattern for calculating the one final self-position from the plurality of calculated standard self-positions."). It would have been obvious to someone skilled in the art before the effective filing date to modify Raja with Wang to include determining accuracy based on the motivation to use accurate data and disregard or put less weight in data that would cause larger inaccuracies. Raja does not explicitly teach including a first time or second time. However Wang teaches in a similar field of navigation the first positioning information including first positional information and a first time at which the current positional information is obtained, the first positional information representing a first current position of the movable object (see at least Wang para 362: "FIG. 14 shows the movable apparatus 10 at the start point S (point of departure) at the time point TO,") and the second positioning information including second positional information and a second time at which the second positional information is obtained, the second positional information representing a second current position of the movable object (see at least Wang para 365: "the standard self-position can be specified only by calculating the position of the apparatus origin 73(t1) at the current position C at the time point T1 in FIG. 14."). It would have been obvious to someone skilled in the art before the effective filing date to modify Raja with Wang to include the time the position information was received based on the motivation to determine the self-position of the vehicle. Wang does not explicitly teach a storage configured to store map information, wherein the map information includes information representing a street with tall buildings, but Wang does teach analyzing and building maps about the environment the vehicle travels through (see at least Wang para 650: "The map analysis unit 151 executes a process of analyzing the various maps stored in the storage unit 111 while using the data items or the signals from the units of the vehicle control system 100, such as the self-position estimation unit 132 and the vehicle-exterior-information detection unit 141 when necessary, thereby building a map containing information items necessary for self-driving processes.") and that high-rise buildings degrade GPS positioning (see at least Wang para 218: "where data items from GPS satellites are difficult to reach, such as an environment where a large number of high-rise buildings are built, a positional accuracy to be calculated by a system that utilizes the GPS degrades."). It would have been obvious to someone skilled in the art before the effective filing date to record the location of high-rise buildings based on the motivation to allow a vehicle to maintain self-driving mode and predict when GPS accuracy will degrade. Wanger further teaches wherein the process comprising determining that the first positioning information has lower position accuracy than the second positioning information, when a first current position of the movable object represented by the first positional information is located on the street with tall buildings represented by the map information (see at least Wang para 693: "the self-position integration unit selects, on the basis of environment information items, one standard self-position from among the plurality of standard self-positions corresponding to the plurality of self-position calculators, and determines the one selected standard self-position as the one final self-position.").
While Raja does not explicitly disclose synchronizing information when a time difference between the second time included in the second positioning information and the detection time included in the sensor information is equal to or less than a predetermined value, but Raja does teach using a Kalman filter to fuse data from multiple sensors. Oh teaches in a similar field of fusing data from multiple sensors, conditioning the information only when the sensor frequencies align (see at least section 3.2, equation set 1). It would have been obvious to someone skilled in the art before the effective filling date to modify Raja with Oh to include multi-frequency filtering based on the motivation to align the in-vehicle sensors with the faster, newer computing resources in mobile devices (para 72).

    PNG
    media_image1.png
    133
    502
    media_image1.png
    Greyscale

Equation set 1
While Oh teaches multi-frequency Kalman filter, Oh does not explicitly disclose when the time is less than or equal to a predetermined value. However, it would have been obvious to someone skilled in the art to include an acceptable variance based on the motivation to be able to use a wider variety of sensors that operate on frequencies that are not "M times more quickly measured...when M is an integer"."
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that the newly applied reference combination fully addresses the arguments raised.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US Pub. No. 2019/0360816) teaches detecting position and speed via cellular device in a parking garage. Lee et al. (US Pub. No. 2020/0260240) teaches in-vehicle terminals communicating wirelessly to report geographic information. Sugimoto et al. (US Pub. No. 2018/0208140) teaches position detecting for a vehicle and a mobile device exterior to the vehicle. Kim ( US Pub. No. 2017/0242132) teaches determining accuracy of position information based on the number of satellites.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663